Citation Nr: 0819696	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  99-01 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for status post left 
inguinal hernia repair.

2.  Entitlement to an initial rating in excess of 20 percent 
prior to July 17, 2007, and in excess of 40 percent since 
July 17, 2007, for degenerative joint and disc disease, L4-
L5.

3.  Entitlement to a total disability rating based on 
individual unemployability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In February 2001 and December 2003, the Board remanded the 
issues of entitlement to service connection for status post 
left inguinal hernia repair and entitlement to the assignment 
of a higher disability evaluation for degenerative joint and 
disc disease, L4-L5, currently rated 20 percent disabling, 
for further development.  

In an April 2004 rating decision, the RO denied a total 
disability rating based on individual unemployability (TDIU).  
The veteran perfected an appeal of this issue.  

In September 2000, the veteran testified before a Veterans 
Law Judge regarding the original two issues.  That judge has 
since retired.  In an April 2008 letter, the Board advised 
the veteran of the situation and informed him of his right to 
another hearing before the Veterans Law Judge that would 
decide his case.  See 38 U.S.C.A. § 7107(c) (West 2002).  He 
was requested to inform the Board of his wishes and was 
informed that, if he did not respond within 30 days, the 
Board would assume he does not want an additional hearing.  
As no response has been received, the Board will assume that 
the veteran does not want another hearing.

In January 2007, the veteran testified about his TDIU claim 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  

In a July 2007 decision, the RO increased the rating for the 
veteran's degenerative joint and disc disease to 40 percent 
effective July 17, 2007.  Thus, the Board has recharacterized 
the issue as listed on the title page.

The issues of entitlement to service connection for status 
post left inguinal hernia repair and entitlement to a higher 
initial rating for degenerative joint and disc disease, L4-
L5, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, his 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 
4.18 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  



II.  Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment.  38 C.F.R. 
§ 4.16(a) (2007).  

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

If the veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the 
evidence of record indicates that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, his claim for a total disability rating based 
on unemployability cannot be denied in the absence of medical 
evidence showing that he is capable of substantially gainful 
employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  

In this case, the veteran is service-connected for 
degenerative joint and disc disease, L4-L5, currently rated 
at 40 percent, sinusitis rated at 30 percent, tinnitus rated 
at 10 percent, hiatal hernia rated at 10 percent and 
bilateral hearing loss rated at 0 percent, for a combined 
rating of 70 percent.  Thus, he meets the specific percentage 
requirements of 38 C.F.R. § 4.16(a).  The Board will next 
consider whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

A November 2003 VA treatment note reflects that the veteran 
is unable to work secondary to chronic groin pain, but that 
the examiner was unable to feel any hernias in the inguinal 
areas.  

A July 2007 VA genitourinary examination report again 
reflects complaints of pain in the inguinal areas; however, 
examination revealed no recurrence of the veteran's left 
inguinal hernia and no hernia on the right side.  The 
examiner opined that the veteran's pain in these areas is 
most suggestive of radicular pain from nerve root irritation 
from his back.  

A July 2007 VA spine examination report reflects a diagnosis 
of chronic lumbar sprain with minimal spondylosis and 
degenerative disk disease, L4-L5 and L5-S1.  The examiner 
stated that the veteran has a chronic sprain and opined that 
the veteran is impaired for all gainful employment.

Given the above, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that his service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  


ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the regulations 
applicable to the payment of monetary benefits.


REMAND

With respect to the veteran's other claims, the Board 
observes that the record reflects a procedural deficiency.  
In a November 2004 direct deposit form and January 2005 
correspondence, the veteran provided a new mailing address.  
A March 2007 dependency form was issued to a subsequent 
address, which is the same address utilized by the VA Medical 
Center to advise the veteran of his scheduled VA examination 
in July 2007.  The veteran returned a completed dependency 
form and reported to his VA examination, indicating he was 
receiving mail at that new address.  However, the July 2007 
rating decision and supplemental statement of the case (SSOC) 
were inexplicably issued to an old address for the veteran 
that has not been used since 2003.  Thus, the Board finds 
that the presumption of regularity has been rebutted and the 
veteran was not provided these adjudications.  See Fluker v. 
Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. 
App. 25, 26-27 (1993); see also Crain v. Principi, 17 Vet. 
App. 182, 189 (2003) (holding that even an incorrect zip code 
on a VA mailing is clear evidence to rebut the presumption of 
regularity).  Thus, to ensure due process, the RO/AMC should 
send the veteran and his representative the July 2007 rating 
decision and SSOC using the current address, which the most 
recent evidence indicates is 18 Ward Court in Cabot Arkansas, 
72023, as noted on the July 2007 VA examination.  

Accordingly, the case is REMANDED for the following action:

Send the veteran and his representative 
the July 2007 rating decision and SSOC 
using the current address (most recently 
noted as 18 Ward Court,Cabot Arkansas, 
72023).  The veteran should be provided an 
appropriate period of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


